 

A0106(Rev.04/10)AS§&&®¢&&JMMS-AC Documentl Filed 03/08/19 Pagelof 34

 

 

UNITED STATES DISTRICT Coi;i t E 5

MAR 0 8 2019

for the

Eastem District of Califomia

In the Matter of the Search of

 

Case No.

2=19 sw 0183""~ Ace-

3273 Juliet Road
'Stockton, Califomia 95205

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identzfv the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A-2, attached and incorporated by reference.

located in the Eastern District of Califomia , there is now concealed (identi/§/ the
person or describe the property to be seized):

SEE ATTACHMENT B, attached and incorporated by reference SEA l ED

The basis for the search under Fed. R. Crim. P. 41(c) 1s (check one or more):
|Zl evidence of a crime; 1
contraband, fruits of crime, or other items illegally possessed;
‘ |Zl property designed for use, intended for use, or used in committing a crime;

 

\:| a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

Code Section Ojj"ense Description _
21 U.S.C. § 841(a)(l) t Distribution and Possession with Intent to Distribute Fentanyl

The application is based on these facts:
SEE AFFIDAVIT, attached and incorporated by `reference.

Continued on the attached sheet.
l:| Delayed notice days (give exact ending date if more than 30 )l 1s requested

under 18 U. S. C. § 3103a, the basis of which 1s set forth on the attached TSI::%

 

 

TApplicant’ s signature ‘
DEA S'pecial Agent Robert L. Borkhuis
Printed name and title

Swom to before me and signed in my presence.

 

Date: :§ ZS;ZL g~ l WL--_` £LL,{ ~

Judge s signature

City and State: Sacramento, Califomia Allison Claire, U.S. Magistrate Judge
Printed name and title

 

 

C'ase 2:19-va-00183-AC yDocument 1 Filed'03/08/19 Page 2 of 34

AFFIDAVIT OF DEA SPECIAL AGENT ROBERT L. BORKHUIS IN
SUPPORT OF SEARCH WARRANTS

I, Drug Enforcement Administration Special Agent Robert L. Borkhuis, being duly swom,
hereby state: '

SCOPE OF RE UESTED SEARCH WARRANTS

1. This affidavit is submitted in support of applications for warrants to search locations further
described in Attachments A-l through A-4. The contraband, objects, and information for
which we will search are described in Attachment B. Attachments A-l through A-4 and
Attachment B are incorporated by reference.

2. We request authority to search four locations:

a. Premises l: 2144 South Ash Street, Stockton, Califomia, a residence more fully
described in Attachment A-l.

b. Premises 2: 3273 Juliet Rd', Stockton, Califomia, a residence more fully described in
Attachment A-2.

c. Vehicle 1: A 2006 Jeep Grand Cherokee bearing Califomia license plate SSBE399
and more fully described 1n Attachment A-3.

d. Vehicle 2: A 2006 red F ord Ranger bearing Califomia license plate 7X37790 and
more fully described in Attachment A-4.

3. I am currently investigating a conspiracies to distribute fentanyl and to possess fentanyl
with the intent to distribute it. The investigation involves defendant Manuel FELIX-
RIVERA and others in the Eastem District of Califomia. The facts and information set
forth in this affidavit are based upon my personal knowledge obtained during this
investigation and other documents`and records obtained during this investigation Because
I submit this affidavit for the limited purpose of setting forth probable cause for the
requested search warrants, I have not included every fact known to me concerning this
investigation. I have only included what I believe are adequate facts to establish probable
cause that evidence of violations of Title 21 , United States Code, Section 841 (a)(l) will be
found in the locations to be searched. However, I have not intentionally omitted any fact
material to this Court’s determination of probable cause to search the locations identified in

Attachments A-l through A-4'.

4. v In addition, where I describe statements made by other people (including other special
agents and law enforcement offlcers), the statements are described in sum, substance, and
relevant part.. Similarly, where I describe information contained in reports and other

 

 

 

Case 2:19-va-00183-AC ~Docum'ent 1 Filed 03/08/19 Page.S of 34

documents or records in this affidavit, this information is also described in sum, substance,
and relevant part

BACKGROUNn AN1) EXPERTISE

I am an “investigative or law enforcement officer of the United States” within the meaning
of 18 U.S.C. § 2510(7) and am empowered by law to conduct investigations and felony
arrests.

I have been a DEA special agent since May 2018. I am currently assigned to the Santa
Rosa Resident Office of the San Francisco Field Division. I am authorized and presently
assigned to investigate and enforce violations of the Controlled SubstanceAct (C SA) and
other violations of federal law.

In June 2016, prior to my current assignment, I completed the Georgia Peace Officer
Certification Academy in DeKalb County, Georgia. Dtn'ing the 26-week training academy,
I received basic instruction in police procedure, operations, criminal law, criminal
procedure, interviews and interrogations, defensive tactics, firearm proficiency, first
responder issues, use of deadly .force,'and many other topics. This instruction also included
a basic block of instruction on illegal drug identification and narcotics law enforcement I
was`employed by the DeKalb County Police Department between December 2015 and
November 2017. During my career with the DeKalb County Police Department, I served
as a patrol officer assigned to the North-Central Precinct and received more than 1,100
hours of training and instruction l `

Between January 2018 and May 2018, I received 18 weeks of full-time, formalized training
at the DEA\ Basic Agent Training.Academy in Quantico, Virginia. This training included

l but was not limited to drug identification detection, and interdiction; undercover
operations; money laundering techniques; transportation concealment, and sales of
narcotics; investigating individuals and organizations involved in the smuggling,
cultivating, manufacturing, and illicit trafficking of controlled substances; interviews and
interrogations; defensive tactics; firearm proficiency; and legal instruction

To remain up-to-date with current drug-trafficking trends, I also maintain regular contact
with special agents and other law enforcement personnel I have had numerous
conversations with other experienced DEA special agents, state officers, and local officers
regarding narcotics and narcotics-related subjects in order to expand and develop my
expertise in the areas of narcotics identification sales,' and possession for sale and methods
of operation of narcotics 'traffickers.

 

 

lO.

ll.

12.

13.

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 4 of 34

I have been involved in the interviews of numerous cooperating sources and individuals
involved in illegal trafficking in controlled substances I have had numerous discussions
regarding their various operations. I have read official reports of similar interviews by
other experienced DEA special agents and other law enforcement officers experienced in
drug-related investigations As a result of my experience, I have encountered and become
familiar with the day-to-day operations and the various tools, methods, trends,
paraphernalia, and related articles used by various traffickers in their efforts to possess,
import, conceal, and distribute controlled substances

My training and experience is based on my formal training and on what I have learned
from other DEA special agents, other federal agents, and other state and local law
enforcement officers experienced in investigating controlled substance violations '
Additionally, I have had contact with narcotics traffickers and informants and have
discussed with them the manufacture, importation concealment, packaging, sales, use,
distribution, and transportation methods used by narcotics traffickers and drug trafficking
organizations (hereinafter “DTO”s). As a result, I have become familiar with the
operations and the various tools, methods, trends, paraphernalia, conveyances, and related
articles used by various traffickers in their efforts to manufacture, import, conceal,
package, sell, use, distribute, and transport narcotics Sincestarting my career at DEA, I
have participated in investigations involving seizures of fentanyl, fentanyl, heroin, THC
extract, and marijuana I have also participated in investigations involving undercover
operations, physical surveillance, and monitoring the movements and habits of narcotics
traffickers I have participated in executing search and arrest warrants at narcotics
trafficker residences, facilities, outbuildings§ and vehicles

In October 2018, I attended the 40-hour DEA Clandestine Basic Certification School in
Quantico, Virginia. In this certification school, I learned the basics for identifying,

mitigating risk, and safely dismantling clandestine laboratories In November 2018, l

attended the 24-hour Caliform'a Narcotics Ofiicer Association conference in San Diego,
Califomia. During this conference, I received training in confidential informant handling,
dark web investigations and narcotics interdiction investigations

Through my training, experience, and interaction with other experienced special agents,
task force agents, and other drug investigators 'I have become familiar with the methods
employed by drug traffickers to smuggle, safeguard, store, transport, distribute drugs, to
collect and conceal drug related proceeds, and to communicate with other participants to
accomplish such objectives These methods include the use of telephones, pre-paid or debit
calling cards, public telephones, wireless communications technology such as paging
devices and cellular telephones, counter-surveillance, elaborately planned smuggling
schemes tied to legitimate businesses, and use of codes in communications in an attempt to

 

 

 

14.

15.

16.

Case 2:19-va-00183-AC , Document 1 Filed 03/08/19 Page 5 of 34

avoid detection by law enforcement Based on my training and experience, I also'know
that violators of the controlled substances laws often purchase telephones or subscribe to
telephone service using false names and/or other individuals' names to avoid detection by
law enforcement

In addition to my personal knowledge, this affidavit is based on (1) information I obtained
from related investigations; conversations with other law enforcement officers including
oral and written investigative and laboratory reports that I received directly or indirectly
from other law enforcement officials; (2) review and analysis of information received from
various sources, including evidence provided pursuant to subpoenas and search warrants,
such as GPS tracking data and pen register data; (3) physical surveillance conducted by law
enforcement officials reported to me either directly or indirectly; (4) a review of public
records, telephone toll records, and subscriber information; (5) information provided from
confidential sources of information cooperating defendants, and other sources of
information working with law enforcement agencies; (6) a review of driver's license and
automobile registration records; (7) records from various law enforcement databases,
including but not limited.to the National Law Enforcement Telecommunications System
("NLETS") and the National Crime Information Center ("NCIC"); (8) my training and
experience as a DEA agent and; (9) the training and experience of other law enforcement
officials with whom I` consulted during this investigation and the preparation of this
affidavit

The facts and information set forth herein are true based upon my personal knowledge and
observations, observations of other law enforcement personnel, observations of cooperating
individuals as related to me, my review of investigative reports, notes, transcripts, review
of intercepted communications and discussions with other federal, state and local law
enforcement officials l Because this affidavit is submitted for the limited purpose of
supporting a criminal complaint and securing the requested arrest and search Warrants, I
have not included the details of every aspect of the investigation I have set forth only the
facts that I believe are necessary to establish a foundation for an order authorizing the arrest
of the individuals named herein a criminal complaint charging the individuals named
herein and the search and seizure of the properties identified in this affidavit

STATEMENT OF PROBABLE CAUSE 4

Summagg of Investigation

Since July 2018, the DEA Santa Rosa Resident Office, the DEA Sacramento District
Ofiice, the Santa Rosa Police Department (SRPD), and the San Joaquin Metropolitan
Narcotics Task Force (METRO) ~ collectively referred to as the “Investigating Agencies” ~

 

 

 

 

 

17.

18.

19.

20.

21.

22.

' 23.

 

ft

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 6 of 34

have been conducting a criminal investigation of Manuel FELIX-RIVERA, hereinafter
referred to as FELlX-RIVERA. The investigation has also focused on FELIX-RIVERA’s
associates operating in Stockton, Califomia. These associates include Cruz OJEDA-
MART[NEZ.

During this investigation a DEA confidential source (“CSl ”) has conducted several
controlled purchases of fentanyl from FELIX-RIVERA. During these controlled purchases
and the wider investigation agents have used several investigative techniques - including '
surveillance, toll analysis, wire intercepts, and GPS location information -in their attempt
to identify FELIX-RlVERA’s associates, drug stash locations, and the destination of drug-
related payments

These techniques have allowed the Investigating Agencies to identify Stockton addresses
2144 South Ash Street(Premises l) and 3273 Juliet Road (Premises 2) as locations that
FELlX-RIVERA uses in connection with his drug trafficking activities

FELIX-RIVERA has also used a 2006 black Jeep Grand Cherokee bearing Califomia
License plate SSBE399 (Vehicle 1) and a 2006 red Ford Ranger bearing Califomia license
plate 7X37790 (Vehicle 2) to help facilitate his drug trafficking activities

These techniques have also allowed the Investigating Agencies to identify Cruz Ojeda-
Martinezas a likely co-conspirator who has access to FELlX-RIVERA’s narcotics supply
and who uses Vehicle l to make narcotics sales

Initial In[ormation on FELIX-RII'ERA ’s Drug Tra[[tcking Activities

Law enforcement officers initially obtained information from a confidential source (“CSI”)
about FELIX-RIVERA’s drug trafficking activities CSl has reported that FELIX-
RIVERA’s DTO operates in the city of Stockton, Califomia, and in greater San Joaquin
County, Califomia

CSl cooperated with DEA and the Santa Rosa Police Department (“SRPD”) between June
2018 and March 2019. While working as a confidential source, CSl has provided
consistently reliable information

j .
In 2014, CSl sustained a felony`conviction for Califomia Health and Safety Code 11366,
maintaining a place for distributing a controlled substance. ln 2015 and 2016, CSl also
sustained probation violations relating to this original charge.

 

 

24.

25.

26.

27.

28.

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 7 of 34

CSl was initially cooperating in exchange for consideration'regarding pending Califomia
charges for possession with intent to distribute fentanyl. These charges stemmed from a
June 27, 2018, arrest I interviewed CSl for the first time on July 31, 2018, In about
December 2018, the local district attomey’s office said that CSl has cooperated sufficiently
to dismiss pending charges Since then no other form of consideration or inducement has
been requested by or offered to CSl.

CSl's information concerning FELIX-RIVERA has been corroborated by public databases.
F or example, on July 31, 2018, CSl positively identified FELIX-RIVERA, an active
member of the DTO, using both a Califomia Department of Motor.Vehicles driver’s license
photograph and a Stockton Police Department photograph. Also on July 31, 2018, CSl
said that FELIX-RIVERA drove a black Jeep Cherokee. Califomia Department of Motor
Vehicle database records corroborated that FELIX-RIVERA was the registered owner of a
2006 black Jeep Grand Cherokee bearing Califomia license plate 5SBE399. This affidavit
also refers to the jeep as Vehicle 1.

Physical surveillance has also corroborated CSl ’s information CSl said that the windows
of FELIX-RIVERA’s Jeep Grand Cherokee had a dark tint. Law enforcement surveillance
on August 21, 2018, continued that the windows on Vehicle 1 possessed a dark tint. CSl
also said that an individual named Marguerite SPEAR also bought controlled substances
from FELIX-RIVERA. On August 21, 2018,'law enforcement witnessed a suspected drug
transaction between SPEAR and FELIX-RlVERA. In addition, CSl said that FELIX-
RIVERA was associated with a taco truck but that s/he did not know the details of this /
relationship Physical surveillance and database inquiries have corroborated the existence
of FELD(-RIVERA’s association with a taco truck.

The information provided by CSl has, to the extent possible, been verified by other
investigative techniques For example, CSl has provided information about FELIX-
RIVERA’s drug-trafficking habits Specifically, CSl told investigators that FELIX-
RIVERA often conducts narcotics transactions in the Lowes parking lot located at 10342
Tn`nity Parkway in Stockton, CA. On December 3, 2018, investigators at this location
surveilled a narcotics transaction between FELIX-RIVERA and another man named Robert
Jacob PHILLIPS. This surveillance led to the subsequent arrest of PHILLIPS and the
seizure of 30;0 grams of fentanyl. CSl also told investigators that FELIX-RIVERA often
conducts narcotics transactions in the community park parking lot located across from 2900
East Harding Way, Stockton, CA. On November 29, 2018, during'CSl ’s fourth controlled
purchase, FELIX-RIVERA instructed CSl to meet him in this parking lot

At the start of our investigation CSl provided FELIX-RIVERA’s telephone number, (916)
640-3 808 (hereinafter “Prior Telephone #1”). Though this number was subscribed in the

 

 

 

29.

30.

31.

32.

33.

34.

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 8 of 34

name of Martin Rivera, CSl used Prior Telephone #l to coordinate controlled purchases of
fentanyl from FELIX-RIVERA on September 13, 2018, and on September 25, 2018.

CSl later provided investigators with another phone number for FELIX-RIVERA, (209)
817-9691 (hereinafter “Prior Telephone #2”). Though this number was subscribed in the
name of Guadalupe Quintero, CSl used Prior Telephone #2 to coordinate two more
controlled purchases on October 25, 2018, and on November 29, 2018,

As discussed below, CSl has also provided other reliable information regarding FELIX-
RIVERA’s identity and CSl’ s conversations with FELIX- RIVERA. Agents have used
other investigative techniques to corroborate much of this information

On or about October 6, 2018, investigators learned that CSl might have executed an
unauthorized narcotics purchase from FELIX-RIVERA. Investigators subsequently asked
C_Sl about this CSl said that s/he was traveling with another person who made the
purchase, CSl said s/he didn’t want to decline assistance because s/he didn’t want to alert
the other person to CSl ’s cooperation with law enforcement Law enforcement officers re-
notified CSl that s/he would not receive protection for unauthorized narcotics purchases
On a later date, law enforcement officers also underscored to CSl the necessity for
communication between CSl and law enforcement

On or about March 5, 2019, investigators learned that CSl might be attempting to schedule
an unauthorized narcotics purchase from FELIX-RIVERA. CSl executed this transaction
on March 6, 2019. Before the transaction occurred, I left CSl a voicemail indicating that
she was deactivated as confidential source, I also began to complete paperwork necessary
for this deactivation. After CSl appeared to conduct an unauthorized transaction with
FELIX-RIVERA on the evening of March 6, 2019, police officers arrested CSl on state

charges She is no longer cooperating with the investigation

Agents have never found CSl ’s information to be false. F or all of` these reasons, I consider
CSl reliable.

Se ternber 13 2018: Controlled Purchase 0 Fentan l rom FELIX-RIVERA

CSl has conducted four controlled fentanyl purchases f`rom FELIX-RIVERA. Their total
weight was about 534.5 gross gramsl

 

l Agents took these gross gram measurements by weighing the controlled substance and its
packaging inside two other, separate evidence bags This technique likely overstates the weight
of the fentanyl mixtures However, agents took this approach to minimize their risk of fentanyl
exposure

 

 

35.

36.

37.

38.
39.

40.

41.

42.

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 9 of 34

In the days prior to September 13, 2018, CSl used Prior Telephone #1 to negotiate a two-
ounce fenta.nyl purchase from FELIX-RIVERA. On September 13, 2018, under the
direction and control of DEA and SRPD, CSl conducted a controlled fentanyl purchase.

In the morning of September 13, 2018, investigators watched FELIX-RIVERA leave
Premises 2, walk over to Vehicle 1, and get inside. FELIX-RIVERA then drove about 1.5
miles to Premises 1.

There, FELIX-RIVERA parked Vehicle land manually opened the front metal gate that
restricts access to the driveway. Next, FELIX-RIVERA pulled Vehicle 1 into the
driveway, parked, got out, and walked behind the main residence, out of view of
investigators

About 30 minutes later, FELIX-RIVERA emerged back into view, got into Vehicle 1,
reversed it, and traveled directly to the deal location where CSl was already waiting.

Prior to the transaction I met with and searched CSl ’s vehicle for contraband or weapons
with negative results I also outfitted CS-l with a concealed transmitter and recorder

7 device. I then followed CSl directly to the deal location

‘ l

During the transaction CSl met with FELIX-RIVERA at a commercial parking lot located
at 10342 Trinity Parkway, Stockton, CA. CSl got out of his/her vehicle and entered the
front passenger seat of Vehicle 1. Inside, CSl paid FELIX-RIVERA $3,000.00 for about
119.1 gross grams of a fentanyl mixture. A few moments later, CSl got out of Vehicle 1
and returned to his/her vehicle.

Following the transaction agents followed CSl as s/he drove to a neutral location Agents
retrieved the purchased fentanyl mixture from CSl. They also debriefed CSl regarding the
transaction that had just occurred. During this conversation CSl told investigators that
FELIX-RIVERA stored narcotics and money in a hidden compartment built into the front
dashboard of Vehicle 1. CSl said that FELIX-RIVERA accessed the compartment by
removing a faux wood trim from around the Jeep’s center console.

Agents found that the fentanyl mixture CSl provided was packaged inside two Ziploc-style -
bags, rolled tightly, and then completely wrapped in a green plastic material. Investigators
later used a TheromoFisher Scientific TruNarc instrument to conduct a field test on the
substance CSl had purchased from FELIX-RIVERA. It gave a presumptively positive
result for the presence of fentanyl. Results from DEA’s Westem Regional Laboratory are
pending.

 

 

 

43.

44.

45.

46.

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 10 ot 34

Agents observed a similar pattern in FELlX-RIVERA’s other narcotics transactions His
customers met him in a public parking lot, often this one, and spent a short period of time
in his carin order to execute their apparent transactions This held true for all of CSl ’s
controlled purchases and seemed to be the case with SPEAR and PHILLIPS, as well. In
addition, the fentanyl mixtures purchased by CSl and seized from PHILLIPS were all
wrapped in a similar, green plastic material.

Segtember 25l 2018.' Controlled Purchas"e of Fentan 21 from FELIX-RfVERA

On September 20, 2018, CSl called Prior Telephone #1 and had a consensually-recorded
conversation with FELIX-R_IVERA. Agents later verified this call by analyzing toll call
detail records for Prior Telephone #1. This.conversation included the following exchange:
CSl: “. .. Are you busy this Tuesday?” '
FELIX-RIVERA: “(unintelligible) in the morning.”

CSl: “Oh. It’s ok in the morning?”

FELIX-RIVERA: “Yeah.”

CSl: “Like what time?” '

FELIX-RIVERA: “... before ll.”

CSl: “Like 9?”

FELIX-RIVEA: “(unintelligible) like 9.”

CSl: “Umm, so no, I’ll see you on Tuesday. I’ll do, I’ll do three.”
FELIX-IUVERA: “Oh, ok.”

-“'r"P“QQr'=r°P-P.G‘P

I later discussed this conversation with CSl. I also considered it in the context of the
events, training, experience, and knowledge described above. Based on this analysis, I
believe that, during this communication over Prior Telephone #1, FELIX-RIVERA and
CSl were discussing meeting on September 25, 2018, to exchange three ounces of
fentanyl. '

On September'24, 2018, CSl exchanged a series of preserved text messages with Prior
Telephone #1. Agents later verified this electronic communication by reviewing call detail
records and conducting a toll analysis of Prior Telephone #1. During the conversation the
following was discussed: »

a. CSl: “See you at 7 or 8Am let me know what time is better”.
FELIX-RIVERA: “Ok os good ...... You know how many”.
CSl: “3 but you want me there by 8?”
CSl: “Is 8 AM OK?”
FELIX-RIVERA: “Yes is ok”.
FELIX-RIVERA: “Let me know when you leave”.

:~h.OP-.°.O‘

 

 

 

47.

48.

49.

50.

51.

52.

Case 2:19-va-00183-AC Document 1 Filed 03/08/19_ Page 11 ot 34

I later discussed these messages with CSl. I also considered them in the context of
subsequent investigation events; my training, experience,and knowledge of this
investigation; and the training, experience, and knowledge of other agents and task force
officers involved in this investigation Based on this analysis I believe that, during the text
messages described above, FELIX-RIVERA and CSl were using Prior Telephone #1 to
discuss the pending transaction of three ounces fentanyl. Specifically, they were
determining the quantity of fentanyl that they would exchange anda time for the
transaction to occur.

On next day - September 25, 2018, under the direction and control of DEA and SRPD,
CSl conducted a controlled fentanyl purchase from FELIX-RIVERA. In the hours before
the transaction CSl and FELIX-RIVERA exchanged the following text messages via Prior
Telephone #1:

a. CSl: “I’m leaving”.
FELIX-RIVERA: “()k let me know when 40”.
CSl: “OK”.
CSl: “40 min”.
FELIX-RIVERA: “Ok”.
FELIX-RIVERA: “1”. s

ruizng

I later discussed these preserved text messages with CSl. I also considered them in the
context of the events training, experience, and knowledge described above, Based on this
analysis I believe that, during this electronic communication FELIX-RIVERA and CSl
were using Prior Telephone #l to coordinate when they would meet to conduct the fentanyl
transaction '

Before the transaction I met with CSl and searched his/her vehicle for contraband and
weapons with negative results I also outfitted CSl with a concealed transmitter and
recording device. I then followed CSl directly from our location to the deal location a
commercial parking lot located at 10342 Trinity Parkway, Stockton, CA.

Earlier that morning, investigators had seen FELIX-RIVERA leave Premises 2, walk over
to Vehicle 1, and get inside. From here, FELIX-RIVERA drove directly to Premises 1.

There, FELIX-RIVERA got out of Vehicle 1, opened the metal gate blocking the driveway,
drove into the property, and parked An aerial surveillance agent could see FELIX-
RIVERA walking southeast to the door of the smallest residential structure on the property.
FELIX-RIVERA subsequently paused, opened the door, and entered the structure

10

 

 

ll

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 12 ot 34

 

 

 

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 13 ot 34

 

54. About 13 minutes later, FELlX-RIVERA left Premises 1 and got back into Vehicle 1. He
reversed the jeep and traveled directly to the deal location where CSl was already waiting.

55. To execute the transaction CSl got out of his/her car and got into the front passenger seat
of Vehicle 1. There, CSl paid FELIX-RIVERA $4,500 for about 150 gross grams of a
mixture containing fentanyl.

56. Following the transaction FELIX-RIVERA entered the commercial shopping center and

returned a short time later. Investigators then watched FELIX-RIVERA drive directly back
to Premises 2 and go inside.

12

 

 

57.

58.

59.

`60.

61.

62.

63.

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 14 ot 34

Following the transaction I followed CSl directly to a neutral location debriefed CSl
regarding this transaction and retrieved the purchased fentanyl. The mixture was held
inside two Ziploc-style bags and wrapped in a green plastic material The DEA Westem
Regional Laboratory later continued the mixture was fentanyl hydrochloride With a purity
of about 14%. I also debriefed CSl regarding the transaction that had just occurred

October 25l 2018: Controlled Purchase of Fentangl from FELIX-RIVERA

On October 24, 2018, CSl called Prior Telephone #2 and'consensually-recorded his/her
conversation with FELIX-RIVERA. Agents later verified this call by analyzing toll call
detail records for Prior Telephone #2. During this conversation CSl and FELIX-RIVERA
shared the following exchange: '

a. CSl: “. .. can we meet tomorrow?’7 `
FELIX-RIVRA: “Yeah, ok.”
FELIX-RIVERA: “You know how many?”
CSl: “Three.”
FELIX-RIVERA: “Oh, ok.” l

gang

I later discussed this conversation with CSl. I also considered it in the context of the
events, training, experience, and knowledge described above, Based on this analysis l

y believe that, during this communication over Prior Telephone #2, FELIX-RIVERA and

CSl were discussing meeting on October 25, 2018, to exchange three ounces of fentanyl.

On October 25, 2018, before the transaction I met With CSl at a predetermined, neutral
location I searched CSl ’s vehicle for contraband and weapons with negative results I
also outlitted CSl with a concealed transmitter land recorder device. I then followed CSl
directly from our location to the transaction location a commercial parking lot located at
10342 Trinity Parkway, Stockton, CA.

On the morning of October 25 , 2018, investigators saw FELIX-RIVERA leave Premises 2,
get into Vehicle 1, and drive to Premises 1. There, FELIX-RIVERA parked Vehicle 1,
opened the gate, pulled Vehicle 1 forward, and parked FELIX-RIVERA got out of
Vehicle 1 and walked behind the Premises l’s main residence and out,of view of
investigators y l

About 10 minutes later, agents saw FELIX-RIVERA leaving Premises 1 in Vehicle 1.
FELIX-RIVERA then drove directly to the deal location where CSl was already waiting.

Before the transaction I met with CSl and searched his/her vehicleer contraband and
weapons with negative results l also outlined CSl with a concealed transmitter and

13

 

 

 

64.

65.

66.

67.

68.

69.

70.

 

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 15 ot 34

recording device. I then followed C|Sl directly from our location to the deal location

There, CSl got out of his/her vehicle, got into the front passenger seat of Vehicle 1, and

/ paid FELIX-RIVERA $4, 500. 00 for about 144 gross grams of a mixture believed to

contain fentanyl.

After the transaction 1 followed CSl directly to a neutral location Where l debriefed CSl
regarding the transaction and retrieved the purchased fentanyl. As with the previous
purchases the mixture was packaged inside of two Ziploc style bags and wrapped in a
green plastic material. Results from DEA’s Westem Regional Laboratory are pending.

November 29z 2018: Controlled Purchase| of Fentan}gl from FELD(-RIVEM

In the days prior to November 29, 2018, CSl used Prior Telephone #2 to coordinate y
another transaction with FELIX-RIVERA.

On November 29, 2018, I met with CSl at a predetermined, neutral location I searched
CSl ’s vehicle for contraband or weapons with negative results I also outfitted CS-l with a
concealed transmitter and recorder device. 1 then followed CSl directly from our location
to the transaction location the community park located across from 2900 East Harding
Way, Stockton, CA.

FELIX-RIVERA'arrived at the park in Vehicle 2. During the transaction CSl sat in the
front passenger seat of Vehicle 2 and paid FELIX-RIVERA $3,000.00 for about 121 .4
gross grams of a mixture believed to contain fentanyl. Results from DEA’s Westem
Regional Laboratory are pending Following the transaction I followed CSl directly to a
neutral location where I retrieved the purchased fentanyl mixture and debriefed CSl
regarding the transaction that had just occurred.

December 3l 2018: Purchase gt Fentanyl from fELIX-RIVERA

During surveillance on December 3, 2018, phone number 707-596-0312 ~ which is
registered to Robert 1 acob PHILLIPS - was in constant electronic and wire communication
with a Prior Telephone #2. '

On the same day, a GPS tracker on Vehicle 1 indicated that the car had visited Premises 1
earlier in the day and then traveled to FELIX-RIVERA’s suspected place of employment at
2900 East Harding Way, Stockton, CA. From there, Vehicle 1 had traveled to the
commercial parking lot located at 10342 Trinity Parkway, Stockton, CA.

14

 

 

 

71.

72.

73.

74.

75.

76.

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 16 ot 34

Law enforcement officers saw PHILLIPS meet with FELIX-RIVERA in this commercial
parking lot Agents had previously seen FELIX-RIVERA execute narcotics sales in this

parking lot.

In a pattern similar to these other purchases San Joaquin Metropolitan Narcotics Task
Force (“METRO”) agents saw Vehicle 1 enter the parking lot A few moments later, a
gold Dodge Durango bearing Califomia license plate 4U1N060 entered the same parking
lot and parked near Vehicle 1. The agents saw PHILLIPS, whom they recognized from his
Califomia DMV driver’s license photo, exit the Durango and get into Vehicle l’s front
passenger seat. A short time later, PHILLIPS got out of Vehicle 1 and appeared to clinch
_an object in his fist PHILLIPS then left the Stockton parking lot at about 6:56 p.m.

Agents followed PHILLIPS’s car until about 7:15 p.m. During this time, his car left the
parking lot, stopped about two minutes later at an AM/PM gas station ~ where PHILLIPS
stayed near his car to buy gas and did not appear to meet with anyone else._ The car then
merged onto northbound lnterstate 5 and, after traveling several miles then merged onto
westbound Highway 12. At this time, the agents stopped surveillance They reinitiated
surveillance at about 8:29 p.m., when they saw PHILLIPS’s car traveling westbound on
Highway 116 at Stage Gulch Road. This location is about 73 miles from the intersection of
lnterstate 5 and Highway 12. On that day, agents estimated that it would take a car about
82 minutes to travel this distance without stopping; they reacquired observation of
PHILLIPS’s car in about 81 minutes which indicated that he had been traveling on the
highway for all of this intervening time and had not stopped elsewhere.

Of`ficers executed a traffic stop on PHILLIPS’s car four miles later, at Highway 116 and

.Baywood Drive. Hehad not made any intervening stops PHILLIPS provided consent to

search his car. Officers arrested him upon finding about 0.2 grams of suspected
methamphetamine in the center console.

Upon his entering the jail, officers searched PHILLIPS per Sonoma County Sheriff’ s policy
and found in his pants about 30.0 grams of a mixture that PHILLIPS said was heroin
However, it later field tested and revealed a presumptively positive for the presence of
fentanyl. The fentanyl seized from PHILLIPS was packaged in the same manner as
fentanyl that CSl had purchased from FELIX-RIVERA on four other occasions

Januag 24, 2019: Surveillance of Likel}g Drug Purchase from FELIX-RIVFRA

On January 24, 2019, information relayed from the GPS tracker affixed to Vehicle 1
indicated that that it was traveling in the direction of the commercial parking lot located at

15

 

 

 

77.

‘ 78.

79.

80._

81.

82.

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 17 ot 34

10342 Trinity Parkway, Stockton, CA. A METRO agent then observed PHILLIPS in his

gold Dodge Durango.' PHILLIPS met with FELIX-RIVERA in the parking lot

March 1l 2019: Surveillance of Liker Drug Purchase from OJEDA-M¢lRTINEZ

On February 26, 2019, the Honorable Judge Kimberly J. Mueller authorized the
interception of wire and electronic communication for telephone (209) 451-8975 (the
Current Telephone) for 30 days.

This phone number is subscribed to Martin Martinez. However, by conducting a common
call analysis of more than ten of Prior Telephone #2’s most-frequent contacts agents
identified this Current Telephone as FELIX-RIVERA’s likely new phone number. They
asked to meet with CS 1 , who agreed to conduct a cold call that would test this theory. On
January 23, 2019, the case agent dialed the phone number for the Current Telephone on
CSl ’s phone. Then, under the direction and control of DEA, CSl conducted a
consensually-recorded conversation and later confirmed that the voice of the other person
on the line belonged to FELlX-RIVERA.

On March l, 2019, at 8:50'a.m., surveillance agents intercepted the following Spanish-
language call between the Current Telephone and a man using (209) 828-6764. Agents
identified FELIX-RIVERA as the user of the Current Telephone. Based on their
investigation they believed Cruz Ojeda-Martinez was the man using (209) 828-6764.

The phone number (209) 828-6764 is` subscribed to Nohemi Aguilar. b A'guilar and'Cruz
Ojeda-Martinez both list 415 West Sixth Street, Stockton, CA as the addresses on their
Califomia driver’s licenses

Based on our investigation I believe that Cruz Ojeda-Martinez is the brother of Mirabel
Ojeda-Martinez, who is - in turn - believed to be FELIX-RIVERA’s romantic partner.
Agents have seen Cruz Ojeda-Martinez entering the residence at Premises 2 with and
without FELIX- RIVERA They have also seen Cruz Ojeda-Martinez driving Vehicle 1,
41
which rs registered to F€L_m`, 2d Af/ §
During the March l, 2019 call, the people identified as FELIX-RIVERA and Cruz OJEDA-
MARTINEZ shared the following exchange:
a. OJEDA-MARTINEZ: “Hey, man‘?”
b. FELIX-RIVERA: “What’s up?”
c. ' OJEDA-MARTINEZ: “Just one, man Well, yes... because the, because it is
just for the guy because Guera sent a message that maybe no.”
d. FELIX-RIVERA: “Oh, okay.”

16

 

 

 

 

83.

84.

85.

86.

87.

 

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 18 ot 34

e. l OJEDA-MARTINEZ: “She says [U/l] a message just now. She just said,
‘Never mind.’ She said, ‘I will let you know, ’ but I think it is for yes for the
guy-”

FELIX-RIVERA: “Oh, well, the two are there, ”

OJEDA- MARTINEZ: “Ah! They are there?”

FELlX-RIVERA: “Yes. I left them there. ” '

OJEDA-MARTINEZ: “Ah, just leave them there, I’m going, I’m going to
take it [U/l] to the guy.”

FELIX-RIVERA: “Okay then.”

k. OJEDA-MARTINEZ: “All right”

l. FELlX-RIVERA: “Bye.”

:-~;:rqo re

¢_¢~

Based on my knowledge, training, and experience, I believe that, in this conversation
FELIX-RIVERA told Cruz Ojeda-Martinez that there were two units of a controlled
substance waiting for Ojeda-Martinez - either in a stash location or in Vehicle 1’s hidden
compartment ~ that he could sell to an unknown man

At about 4:40 p. m., investigators saw Vehicle 1 enter the parking lot at 2053 East Mariposa
Road in Stockton, CA. Having previously seen Cruz Ojeda-Martinez’ s Califomia DMV
photo, investigators confirmed that Ojeda-Martinez was driving Vehicle 1.

A few minutes later, a gray Chrysler 300 bearing Califomia license plate 5CKK456 entered
the lot and parked adjacent to Vehicle 1. Having previously seen a Califomia DMV photo
for a man named Juan Castillo, investigators confirmed that Castillo was driving the
Chrysler. He got out and sat in the front seat of Vehicle 1. A few moments later, Castillo
got out of Vehicle l and sat in the Chrysler 300. Both cars then left the parking lot.

Based on my knowledge, training, and experience, I believe that, in this encounter, Cruz
Oj eda-Martinez had the narcotics in Vehicle 1 and sold an unknown quantity of narcotics

to Castillo,

March 5z 2019: Surveillance of Likebg Drug Purchase from 0JEDA-MARTINEZ

On March 5, 2019, at 4:07 p.m., surveillance agents intercepted the following Spanish-
language call between FELIX-RIVERA on the Current Telephone and (209) 828-6764,
believed to be used by Cruz Ojeda-Martinez:

a. FELIX-RIVERA; “What is up, what is up?”

b OJEDA-MARTINEZ: “What is going on? Hey, listen?”

c. FELIX-RIVERA: f‘Yes?”

d OJEDA-MARTINEZ: “Did you bring what I asked you for the other day?”

17

 

 

 

 

90.

91.

‘.92.

93.

88.

89.

 

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 19 ot 34

FELIX-RIVERA: “Yes, it is right there.”

oJEDA-MARTiNEz: “oh. Are, are the thing right there?”
FELIx-RIVERA; “It is just one, righc?” '

OJEDA-MARTINEZ: “Yes. You are not going out?”
FELIX-RIVERA: “No, I was going. .. I was not going to go out... I was
going to go out there to town No, I will, I will, not until tomorrow. . .”
OJEDA-MARTINEZ: “Oh, good so then I can. . .”

FELlX-RIVERA: [U/l]

OJEDA- MARTINEZ: “Yes, because the guy called me. ”

FELIX- RIVERA: “Oh, okay ”

OJEDA- -MARTINEZ: “All... then then right now, then.”
\FELIX-RIVERA: “Okay, then.” b

OJEDA-MA`RTINEZ: “All right, then."’

=~'.=rq°.-.@

'~.:.o.='B-.=r'-'

Based on my knowledge, training, and experience, I believe that, in this conversation
Ojeda-Martinez asked PELIX-RIVERA if there were narcotics that he could sell to an
unknown man FELIX-RIVERA confirmed that Ojeda-Martinez only needed one narcotic
unit quantity.

At about 5:17 p.m., investigators saw Cruz Ojeda-Martinez get into Vehicle 1 while it was
parked at Premises 2. Ojeda-Martinez then drove south on Highway 99. At about 5:27
p.m., Ojeda-Martinez arrived at the AM/PM gas station located at 4855 CA-99 in Stockton
There, he met with_an occupant driving the same Chrysler 300 that agents saw on March 1,
2019. A few moments later, both pa1ties drove separately away from the area.

Based on my knowledge, training, and experience, I believe that Cruz Ojeda-Martinez sold
an unknown quantity of narcotics that he previously confirmed with PELIX-RIVERA to be
inside Vehicle 1 to Castillo.

More Inlormation about Prem§' es 1

PG&E records indicate that the account holder at Premises 1 is Miguel Rosas-Castillo.

Agents have seen a black Mitsubishi sedan bearing Califomia license plate 7UVP-651 at
Premises 1. The car is registered to Cardenas Zenaida at the Premises 1 address

A trash search is the process of collecting and examining a subj ect’s discarded trash. On
November 7, 2018, law enforcement conducted a search of the trash discarded at 2144
South Ash Street, Stockton, CA. The search provided little evidentiary value.
Investigators mostly found household items and those belonging to the suspected residents

18

 

 

94.

95.

96.

97.

98.

99.

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 20 ot 34

of the main dwellings of 2144 South Ash Street, Stockton, CA. These residents do not
appear to be affiliated with the FELIX-RIVERA DTO.

More Intorn¢ation about Premises 2

PG&E records for Premises 2 indicate that the account holder is Mirabel Ojeda-Martinez.
Based on this investigation I believe that Mirabel Ojeda-Martinez is in a romantic
relationship with FELIX-RIVERA and is the mother of his children

Geolocation pings on the Current Telephone and on Prior Telephone #1 indicate that these
phones are or were at Premises 2 almost every night and for other long periods of time.
Because I believe that FELIX-RIVERA was the primary user of these phones I believe this
information indicates that he often sleeps at Premises 2 and likely lives there,

Another telephone (209-707-5111) is also subscribed to FELIX-RIVERA at Premises 2.

More In[ormation about Vehicle 1

Califomia Department of Motor Vehicles records show that Vehicle 1 is registered to
Manuel FELIX-RIVERA at 8758 North Highway 99, Apt #3 in Stockton, CA.

More Inlormation about Vehicle 2

A search Califomia Department of Motor Vehicles records shows that the Vehicle 2 is
registered to Gabriella Ojeda-Martinez at Premises 2. Based on our investigation we
believe that Gabriella Oj eda-Martinez is a sister of Mirabel Ojeda-Martinez, FELIX-
RIVERA.

Summagg of E vidence Related to Search Locations v

Premises 1: 2144 South Ash Street, Stockton, Califomia, a residence more fully

described in Attachment A-l:

a. FELIX-RIVERA traveled to this address and stayed for only a brief period of time
immediately before controlled fentanyl purchases on:
i. September 13, 2018; '
ii. September 25, 2018; and
iii. october 25, 2018,
b. FELlX-RIVERA traveled to this address then went to his place of employment and
then traveled to a controlled fentanyl purchase on November 29, 2018,

19

 

 

 

 

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 21 ot 34

c. FELIX~RIVERA traveled to this address and stayed only a brief period of time the

` day of a likely controlled substance transaction on December 3, 2018.

d. FELlX-RIVERA traveled to this address and stayed only a brief period of time the
day of a likely controlled substance transaction on March 6, 2019. l

100. Premises 2: 3273 Juliet Rd, Stockton, Califomia, a residence more fully described in
Attachment A-2:
a. This home appears to be FELIX-RIVERA’s residence
b. FELIX-RIVERA traveled directly from this location to Premises l before initiating
controlled fentanyl purchases on:
i. September 13, 2018;
ii. September 25, 2018; and
iii. October 25, 2018.

101. Vehicle l: A 2006 Jeep Grand Cherokee bearing Califomia license plate SSBE399 and
more fully described in Attachment A-3:
a. This vehicle is registered to FELIX- RIVERA
b. FELIX-RIVERA conducted controlled fentanyl purchases inside this vehicle on:
i. September 13, 2018;
ii. September 25, 2018; and
iii. October 25, 2018.
c. FELIX- RIVERA likely conducted a controlled substance transaction in this vehicle
. on December 3, 2018,
d. Ojeda-Martinez likely conducted controlled substance transactions in this vehicle on
i. March 1, 2019; and
ii. March 5, 2019.
` e. CSl told investigators that FELIX-RIVERA stored narcotics and money in a hidden
compartment built into the front dashboard of Vehicle 1.
f. FELIX-RIVERA likely conducted a controlled substance transaction in this vehicle
on March 6, 2019.

102. Vehicle 2: A 2006 red Ford Ranger bearing Califomia license plate 7X3 7790 and more
fully described rn Attachment A-4:
a. FELIX-RIVERA conducted controlled fentanyl purchase inside this vehicle on
November 29, 2018.
b. This vehicle is registered to Gabriella Gjeda-Martinez. Based on our investigation
we believe that Gabriella Ojeda-Martinez is a sister of Mirabel Ojeda-Martinez,
FELIX-RIVERA.

20

 

 

 

103.

104.

105.

106.

l 07..

108.

 

Case 2:19-va-00183-AC Document 1 Filed 03/08/19 Page 22 ot 34

Conclusion

Based on the above information I believe there is probable cause to believe that FELIX-
RIVERA has committed violations of 21 U.S.C. § 84l(a)(l).

I believe that FELIX-RIVERA lives at Premises 2 and uses Premises l to store his
controlled substances supply. I also believe that FELIX-RIVERA and Ojeda-Martinezuse
Vehicle 1 and Vehicle 2 to facilitate their drug trafficking activities I believe each of these
locations may contain evidence of the conspiracy and of fentanyl distribution I base this
conclusion on my training and ,experience; on FELIX-RIVERA’s fentanyl sales; on '
surveillance of meetings between FELIX-RIVERA, CSl, and others; and on other
surveillance of these locations ` '

AFFIANT’S EXPERIENCE REGARDING ITEMS TO BE SEIZED

Based on my training and experience and on consultations with other federal, state and
local law enforcement personnel, I believe the following to be true:

Persons involved in the distribution of controlled substances often maintain at their
residences outbuildings, secondary residences businesses and vehicles quantities of
controlled substances as well as paraphernalia for manufacturing, use, packaging, and
distribution of controlled substances Drug traffickers also maintain records relating to
their trafficking activities in these same places These records include personal calendars
address/telephone books and papers reflecting the names addresses pager, telephone, and
fax numbers relating to their drug trafficking associates These records can be in written
form. Drug traffickers also keep stored messages and telephone numbers relating to their
trafficking activities Within electronic devices Further, drug traffickers often keep
photographs and audio/video recordings depicting themselves and their associates as well
as their assets and controlled substances They may also keep electronic equipment used
for counter surveillance including scanners, cameras monitors and anti-bugging devices

Premises and vehicles used by individuals involved in drug dealing usually contain articles
of personal property showing the identity of persons occupying, possessing, residing in,
owning, frequenting or controlling the premise or property.

Persons involved in the distribution of controlled substances often maintain records and
ledgers listing their trafficking activities in these same places These records are kept to

ikeep track of the ordering, purchasing, storage, distribution and transportation of controlled

substances After drugs are sold, documentary records and ledgers often remain for long
periods of time to memorialize past transactions track the status of accounts receivable and

21

 

 

109.

110.

lll.

112.

Case 2:19-SW-00183-AC Document 1 Filed 03/08/19 Page 23 ot 34

accounts payable, and to record the names and telephone numbers of suppliers customers
and co-conspirators. These records are often maintained not only on paper, but also as
electronic or digital data 1n the form of computer hardware and software

Individuals involved in drug trafficking often use telephones cellular telephones electronic

' pagers, beepers e-mail devices text messaging, and voice mail and/or answering machines

to conduct their business Individuals involved in drug trafficking must often rely on others
to obtain drugs and to help obtain market, distribute, and/or protect drugs To achieve
some of the aforementioned objectives I am aware that drug distributors will often among

_ other methods, have a courier transport drugs or drug proceeds or ship controlled

substances/drug proceeds through the mail or by common carrier.. Evidence related to the
identities of these co-conspirators are often maintained in these locations

Individuals involved in drug trafficking often maintain large amounts of U.S. currency to
maintain and finance their on-going drug business In addition, assets generated by their
drug business are typically kept on-hand by drug dealers to avoid detection by authorities

and/or reporting requirements Individuals involved in drug trafficking often attempt to'

legitimize the source of these profits In order to do this they attempt to secrete, transfer
and conceal the money by, among other way: (a) Placing assets in names of nominees to
avoid detection while still maintaining control of the assets (S); (b) Laundering money
through what appears to be a legitimate business or businesses (c) Hiding money in their
homes safes, or safety deposit boxes; (d) Using money to buy assets which are hard to
trace by law enforcement Records of these transactions are often found in the
aforementioned locations

Additionally based on my training and experience and the training and experience of other
investigators I know persons involved in narcotic trafficking acquire personal and real
property with their narcotic proceeds and maintain evidence of financial transactions .
related to obtaining, transferring, secreting, or the spending of large sums of money made
from drug trafficking activities These records include bank statements passbooks, money
drafts checkbooks, tax retums, loan statements escrow files and wire transfer records
Persons involved in drug trafficking will often convert the currency into cashier’s checks
bearer bonds precious metals gold, diamonds and other jewelry in an attempt to hide
large amounts of currency, and that evidence of such will be located at the described
locations

Individuals involved in narcotics trafficking often take, or cause to be taken photographs
of themselves their associates their property, and/or their drugs and usually maintain
these photographs 1n the aforementioned locations

22

 

 

113.

ll4.

115.

ll6.

ll7.

118.

Case 2:19-svv-00183-AC Document 1 Filed 03/08/19 Page 24 of 34

Individuals involved in drug trafficking often maintain weapons firearms and ammunition
on their person, in their residences and/or in their vehicles in order to protect themselves
and guard their drugs and drug profits and for enforcement purposes during drug
transactions These weapons and firearms can be used, and often are used, as an
instrumentality of the crime of drug possession and distribution Therefore, I am
requesting permission to seize weapons firearms and ammunition that may be found at the
premises or in the vehicles to be searched, as indicated in the Attachment B attached to
each of the locations requested. '

Individuals involved in drug trafficking often conceal evidence of their involvement in
vehicles and outbuildings in order to prevent detection and seizure by law enforcement
conducting lawful search warrants at residences Therefore l am requesting permission to
search all outbuildings located at each of the locations requested

'Your affiant further believes that persons involved in the distribution of drugs will store

items further described in Attachment B, which is incorporated herein by reference, and
that those items are used by drug traffickers in furtherance of their drug trafficking, or are
obtained by drug traffickers as a result of their drug trafficking

Based on my training, experience and conversations with other experienced agents I am
familiar with the methods and practices used by individuals and organizations involved in
illicit activities that generate large amounts of income, These methods include cash
purchases the purchasing of numerous monetary instruments with cash in amounts less
than $10,000, the use of aliases and nominees the use of businesses as “front” in an
attempt to legitimize and conceal their activities and the use of “off-shore” banking in an
attempt to break the paper trail. These and other schemes are commonly referred to as
“money laundering”. ~

Individuals normally maintain records of their financial activity,'such as receipts for
expenditures by cash and check, bank records and other financial documents in their
personal residences Furthermore, individuals engaged in an income-producing business
keep records of the financial activities of the business for numerous reasons and often use
accounts to complete financial statements and tax returns for their business and personal
returns

Persons engaged in illegal activities and/or money laundering frequently retain records of
their transactions within their residence, place of business rented storage units vehicles or
other places under their control. These records may be in the form of written notes and
correspondence, receipts negotiated instruments contracts bank statements and other
records Records of this kind are also often stored on computer media.

23

 

 

ll9.

120.

121.

122.

123.

Case 2:19-svv-00183-AC Document 1 Filed 03/08/19 Page 25 of 34

Persons engaged in illegal activities and/or money laundering Often maintains such records
or long period of time, particularly when they are involved in ongoing criminal conduct
over a long period of time, Based on my experience and review of United States v.

Greany, 929 F.2d 523 (9th Cir. 1991), where there is evidence that the criminal activity is
long-term ongoing criminal activity, it is' more likely that evidence will be kept for long
periods of time. In addition, based on United States v. Angulo-Lopez, 791 F. 2d 1394, 1399
(9th Cir. 1986), l believe that evidence of a continuous pattern of drug dealing may be
found where the drug dealers reside.

There are many reasons why criminal offenders maintain evidence for long periods of time,
The evidence may be innocuous at first glance (e.g., fmancial, credit card and banking
documents travel documents receipts documents reflecting purchases of assets personal
calendars telephone and address directories checkbooks video recordings and
photographs utility records ownership records letters and notes tax returns and financial
records escrow files telephone and pager bills keys to safe deposit boxes packaging
materials computer hardware and software), but have significance and relevance when
considered in light of other evidence. The criminal offender may no longer realize he/she
still possesses the evidence.

Individuals who amass proceeds from illegal activities routinely attempt to further that
conduct and/or conceal the existence and source of their funds by engaging in financial
transactions with domestic and foreign institutions and others through all manner of
financial instruments including cash, cashier’s checks money drafts traveler’s checks
wire transfers etc. Records of such instruments are routinely maintained at the individual’s `
residence or place of business

The terms “evidence” and “documents” as used above include all of the items of evidence
more fully described in Attachment B in whatever form and by whatever means such
evidence or documents their drafts or their modifications may have been crated or stored. `

~REQUEST To sEAL

This affidavit contains information regarding potential targets which if unsealed may
jeopardize the very information sought to be gained by these search warrants In light of the
ongoing nature of the investigation, and the likelihood that notice to above-identified
individuals may cause them to destroy evidence, flee from prosecution, and notify
confederates I request that this affidavit and the resulting search and arrest warrants be
sealed on the Court’s docketing system, with the exception of copies utilized by law
enforcement officers participating in the investigation and a copy of the search and arrest

24

 

 

Case 2:19-svv-00183-AC Document 1 7 Filed 03/08/19 Page 26 of 34

v warrants and an inventory of any items seized that will be left at the locations of the
execution of the search warrants

I hereby request that search warrants be issued for the locations described in Attachments A-l
through A-4.

I swear, under the penalty of perjury, that the foregoing information is true and correct to the best
of my knowledge, information, and belief.

Q@M/

ROBERT L. BORKHUIS
DEA Special Agent

sworn and subscribed to me on March 5/ , 2019

b

Hon. Allison Claire
United States _Magistrate Judge

Approved as to form:

._M__L__+
Amanda Beck
Assistant United States A_ttomey

 

 

25

 

 

 

Case 2:19-svv-00183-AC Document 1 Filed 03/08/19' Page 27 of 34

Atta_cl\MA'-Z

3273 Juliet Road, Stocktonz Califomia 95205

The parcel number (APN) for 3273 Juliet Road, Stockton, Califomia 95205 is 173-360-160-000.

This residence is a single-story dwelling with an attached garage. lt is located near the
intersection of Juliet Road and Tarragona Way.

The building is light tan in color. There is a chain-link fence that appears to stretch across the
east, north, and most of the west sides of the property. The garage door is white.

The main entrance for the house is on the south side of the main structure, just east of the
attached garage. The trim line where the roof meets the wall is white and surrounds the entirety
of the building. The window trim for the building is also white. An enclosed structure is
attached to the north side of the building This addition is white on three sides and attached to
the main building on the fourth.

 

 

 

 

Case 2:19-svv-00183-AC Document 1 Filed 03/08/19 Page 28 of 34

ATTACHMENT B

ITEMS T() BE SEARCHED FOR AND SEIZED FROM THE PREMISES AND
FROM AlW CLOSED iTEMS AND CONTAINERS FOUND THEREIN

Agents are authorized to search and seize property that constitutes evidence, fruits
proceeds and instrumentalities of violations of the following federal statutes (the “Target
Offenses”) believed to have been committed by Manuel FELIX¢RIVERA:

l.

21 U.S.C. § 84l(a)(l) - Distribution and Possession with Intent to
Distribute Fentanyl

As further described in the affidavit, the specific evidence, fruits proceeds and
instrumentalities of the Target Offenses for which agents may search includes

l.

Any fentanyl, illegal drugs or drug paraphernalia, including scales
measuring devices and weighing devices narcotics diluting or cutting
agents narcotics packaging materials including plastic, tin foil,
cellophane, jars plastic bags and other containers

United States currency and foreign currency linked'to drug trafficking
and/or the proceeds of drug trafficking;

Money ledgers narcotics distribution or customer lists narcotics supplier
lists correspondence, notations logs receipts joumals, books pay and owe
sheets records and other documents noting the price, quantity, date and/or

times when narcotics were purchased, possessed, transferred, distributed,y

sold or concealed; computer disks computer printouts computer codes and
computer programs in addition to computer hard disks computer screens
computer keyboards directory disks all computer components which

` operate computers and which would reveal the receipt of proceeds from
heroin or fentanyl distribution and the tra.nsf`er, investment, control and

disposition of those proceeds

Bank account records wire transfer records bank statements safety deposit
keys and records money wrappers money containers income tax returns
evidence of financial transfer, or movement of money generated from the
sale of narcotics .

Telephone paging devices beepers mobile phones car phones answering '
machines and tapes and other communication devices which evidence 1
participation in a conspiracy to distribute controlled substances

Personal telephone and address books and listings letters cables

telegrams telephone bills photographs audio and video tapes personal
notes and other items reflecting names addresses telephone numbers

l

 

 

 

Case 2:19-svv-00183-AC Docum'ent 1 F'i|ed 03/08/19 Page 29 of 34

lO.

ll.

12'.

l3.

communications and illegal activities of associates in drug trafficking
activities .

Financial instruments purchased with large amounts of currency derived
from the sale of controlled substances including travelers checks bonds
stock certificates cashier’s checks and certificates of vdeposit; money
counting machines money wrappers and bags used to carry controlled
substances

Records documents and deeds reflecting the purchase or lease of real estate,
vehicles precious metals jewelry, or other items obtained with the proceeds
of the sales of controlled substances

Records items and documents reflecting travel, including airline tickets
credit card receipts travel vouchers hotel and restaurant receipts canceled
checks maps and written directions to location; '

Handguns, shotguns rifles ammunition and other firearms possessed in
relation to drug trafficking or discovered in the possession of a prohibited
person;

Devices commonly .used to conduct counter-surveillance against law
enforcement including,' but not limited to, scanners, police radios
surveillance cameras recordings of surveillance footage, monitors anti-
bugging devices and devices used to detect the presence of Wiretaps
recording devices transmitters and/or receipts or literature describing the
same;

' Personal property tending to show the existence and/or location of other

stored narcotics including, but not limited to, storage locker receipts
records and maps safety deposit keys and corresponding;

, Indicia of occupancy, residency, control or ownership of the premises and

things described in this warrant, including utility bills telephone bills loan

payment receipts rent documents canceled envelopes and keys

photographs and bank records

 

 

 

 

 

Ao93 (aev. 11/13>swa$n$avile119nsw-00183-AC Document 1 Filed 03/08/19 Page 30 of 34

 

UNITED STATES DISTRICT CoURT
for the

Eastem District of Califomia
In the Matter of` the Search of

3273 Juliet Road CaSe` NO.

Stockton, Califomia 95205 2; 1.9 - SW - 0 ii 8 3-*_ Ac 1

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the v Eastem w_ District of Califomia

(identrfv the person or describe the properly to be searched and give its location)!

SEE ATTACHMENT A-2, attached and incorporated by reference. SE A l E :D

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described abOVe, and that SUCh Search Will reveal (identify the person or describe the property lo be sei. ':ed)

 

_ SEE ATTACHMENT B, attached and incorporated by reference,

YOU ARE COMMANDED to execute this warrant on or before 03/22/2019 (no: to exceed 14 days)
IZI in the daytime 6:00 a.m. to 10:00 p.m. El at any time in the day or night because good cause has been established

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant must prepare an inventory

as required by law and promptly return this warrant and inventory to:a any authorized U. S. Magistrate Judge m the Eastem
District of Califomia

E| Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

El for mm____days (not to exceed 30) El until, the facts justifying, the later specific date of
Date and time issued: §/ 57/ 1 //,'LO 4r ./- M _--@1£1/( -
wl ( l l r Judge 's signature t

City and state: Sacramento, Califomia ` Allison Claire, U.S. Magistrate Judge
' Prin!ed name and title

 

 

Ao93 (Rev. 11/13)semeQMz2erSHt/GQQIHBM) DOCument 1 Filed 03/08/19 Page 31 Of 34

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

lnventory made in the presence of :' .

 

lnventory of the property taken and name of any person(s) seized:

 

certification

 

 

l swear that this inventory is a true and 'detailed account of the person or property taken by me on the warrant

 

Subscribed, sworn to, and returned before me this date.

 

 

Signature of Judge Date

 

 

 

 

 

Case 2:19-svv-00183-AC Document 1 Filed 03/08/19' Page 32 of 34

Atta_cl\MA'-Z

3273 Juliet Road, Stocktonz Califomia 95205

The parcel number (APN) for 3273 Juliet Road, Stockton, Califomia 95205 is 173-360-160-000.

This residence is a single-story dwelling with an attached garage. lt is located near the
intersection of Juliet Road and Tarragona Way.

The building is light tan in color. There is a chain-link fence that appears to stretch across the
east, north, and most of the west sides of the property. The garage door is white.

The main entrance for the house is on the south side of the main structure, just east of the
attached garage. The trim line where the roof meets the wall is white and surrounds the entirety
of the building The window trim for the building is also white. An enclosed structure is
attached to the north side of the building This addition is white on three sides and attached to
the main building on the fourth.

 

 

 

 

 

Case 2:`19-svv-00183-AC Document 1 Filed 03/08/~19 Page 33 of 34

ATTACHMENT B

ITEMS TO BE SEARCHED .FOR AND SEIZED FROM THE PREMISES AND'
FROM ANY CLOSED ITEMS AND CONTAINERS FOUND THEREIN

Agents are authorized to search and seize property that constitutes evidence, fruits
proceeds and instrumentalities of violations of the following federal statutes (the “Target
Offenses”) believed to have been committed by Manuel FELIX-RIVERA:

1.

21 U.S.C. § 84l(a)(1) - Distribution and Possession with Intent to
Distribute Fentanyl

As further described in the afiidavit, the specific evidence, fruits proceeds and
instrumentalities of the Target Offenses for which agents may search includes

1.

Any fentanyl, illegal drugs or drug paraphemalia, including scales
measuring devices and weighing devices narcotics diluting or cutting
agents narcotics packaging materials including plastic, tin foil,
cellophane, jars plastic bags and other containers

United States currency and foreign currency linked to drug trafficking
and/or the proceeds of drug trafficking;

Money ledgers narcotics distribution or customer lists narcotics supplier
lists correspondence, notations logs receipts journals books pay and owe
sheets records and other documents noting the price, quantity, date and/or
times when narcotics were purchased, possessed, transferred, distributed,
sold or concealed; computer disks computer printouts computer codes and
computer programs in addition to computer hard disks, computer screens
computer keyboards, directory disks all computer components which

operate computers and which would reveal the receipt of proceeds from
herOin Or fentanyl distribution and the transfer, investment, control and

disposition of those proceeds

Bank account records wire transfer records bank statements safety deposit
keys and records money wrappers money containers income tax retums `
evidence of financial transfer, or movement of money generated from the
sale of narcotics

Telephone paging devices beepers mobile phones car phones answering
machines and tapes and other communication devices which evidence
participation in a conspiracy to distribute controlled substances

Personal telephone and address books and listings letters cables

telegrams telephone bills photographs audio and video tapes personal
notes and other items reflecting names addresses telephone numbers

l

 

 

 

Case'2:19-svv-00183-AC Documentl Filed 03/08/19 Page 34 of 34

lO.

ll.

12.

13.

communications and illegal activities of associates in drug trafficking
activities ' '

Financial instruments purchased with large amounts of currency derived
from the sale of controlled substances including travelers checks, bonds
stock certificates cashier’s checks and certificates of deposit; money
counting machines money wrappers and bags used to carry controlled
substances `

Records documents and deeds reflecting the purchase or lease of real estate,
vehicles precious metalsjewelry, or other items obtained with the proceeds
of the sales of controlled substances

Records, items and documents reflecting travel, including airline tickets
credit card receipts travel vouchers hotel and restaurant receipts canceled
checks, maps and written directions to location;

Handguns, shotguns rifles ammunition and other firearms possessed in
relation to drug trafficking or discovered in the possession of a prohibited
person;

Devices commonly used to conduct counter-surveillance against law
enforcement including, but not limited to, scanners police radios
surveillance cameras recordings of surveillance footage, monitors anti-
bugging devices and devices used to detect the presence of wiretaps
recording devices transmitters and/or receipts or literature describing the
same;

Personal property tending to show the existence and/or location of other
stored narcotics including, but not limited to, storage locker receipts
records and maps safety deposit keys and corresponding;

Indicia of occupancy, residency, control or ownership of the premises and
things described in this warrant, including utility bills telephone bills loan
payment receipts rent documents canceled envelopes and keys
photographs and bank records

 

 

 

